The migration and refugee crises are at the heart of our debate these days, both here and back home. People around the world are on the move in unprecedented numbers. Some 65 million have been forcibly displaced in the last year. At the summit on Monday, we made an important collective statement that should shape our policies — migration should be a choice, not a necessity. The United Nations is the place to address the drivers of forced displacement.
Our second challenge to frame migration as a positive force. Migrants contribute to diversity and global wealth. They bring fresh skills and dynamism to their host countries. If they are integrated successfully, they enrich societies. A positive narrative on migration is not difficult to present. The facts speak for themselves, but many of us lack the ability — and often the courage — to speak truthfully about the facts. Exploiting fears in a search for short-term political gains is cynical. It is an unproductive game. We must do better than that.
Mass atrocities are one of the main drivers of displacement; one needs only to take a look at the tragic situation in Syria and the massive displacement it has caused. Preventing genocide, crimes against humanity and war crimes will eliminate one of the main reasons why people are forced to flee their homes.The Security Council can enter a new phase of its history of engagement on these crimes, moving from shameful indifference to responsible action. One hundred and twelve States subscribe to the code of conduct on atrocity crimes of the Accountability, Coherence and Transparency Group. It offers the opportunity to change the political culture in the Security Council so that failures such as the one in Syria can become a thing of the past, and so as to make a significant reduction of forced displacement a reality. It goes hand in hand with the Secretary-General’s Human Rights Up Front initiative, which we warmly welcome.
Armed conflicts also force people to flee, often in large numbers. Many conflicts can be prevented if competent diplomacy is decisive and timely. The world is looking to the Organization to mobilize, and too often it is disappointed. Getting serious about conflict prevention should be a priority for the next Secretary- General — with the necessary means provided by the Member States. But let us not forget that armed conflict is a violation of the Charter of the United Nations Charter in and of itself. For 70 years now, it has been illegal to engage in an armed conflict, except in narrowly defined circumstances. We now can also hold the most egregious perpetrators of illegal use of force responsible.
The 2030 Agenda for Sustainable Development is the most comprehensive blueprint for action we have ever agreed on — a pledge to our children and to all future generations. It is also an ambitious promise that we can keep only it if we work together with resolve and persistence. All 17 Goals are of equal importance and they are all connected. We will treat them as such in our implementation effort, but we will naturally also place special emphasis on the areas where we feel we can make a special contribution.
The rule of law, in particular, is a long-standing priority for Liechtenstein. Accountable institutions, access to justice for everyone and significant reduction of corruption — all these are key ingredients for sustainable development. Justice is credible and effective only if it is delivered in an even-handed manner. Only if it is clear that nobody is above the law can the law prevail. Ensuring accountability for the most serious crimes under international law is therefore crucial.
For almost 15 years now, the International Criminal Court has been the symbol of our pledge that even the most powerful are not above the law — that there will be no impunity for perpetrators of the worst crimes. We fully support the Court and are committed to helping to improve it.
We look forward to the extension of the Rome Statute, whereby the Court’s jurisdiction will expand to include crimes of aggression and the most serious forms of the illegal use of force will be criminalized. This will be a historic step, marking the first time since the creation of the United Nations that an international tribunal will have such jurisdiction. The necessary number of States has ratified the relevant Kampala Amendments to the Rome Statute, and the activation of this ground-breaking regime is scheduled for 2017. I appeal to everyone to join the 32 States who have ratified these Amendments — and to do so soon.
The Court is the strongest symbol that impunity is no longer an option. At the same time, it is also not a solution to all problems. The Court’s capacity to handle cases is limited, and there are still a significant number of States outside its jurisdiction. Among them are some that most warrant greater accountability, such as Syria. The crimes committed against its civilian population since 2011 are as atrocious as they are well- documented. The attack on the humanitarian convoy in Aleppo marks a new low. We understand that these atrocious crimes will be thoroughly investigated, as they should be. A peace process in a country must have a strong accountability dimension. That is the least we can provide after having failed the people of Syria for so long.
The 2030 Agenda also deals with one of the defining human rights crises of our times — human trafficking and modern slavery. Upon entering the United Nations from the North Lawn, one can see the monument erected to commemorate the victims of the transatlantic slave trade. That is a dignified, important reminder of a terrifying crime against humanity. But let us not be misled into believing that the scourge has been relegated to the past. Over 45 million people today live in conditions that qualify as modern slavery, which generates billions of dollars. Every single country in the world is affected by it and virtually no perpetrators are held accountable — even though slavery is outlawed universally.
Modern slavery is a complex phenomenon that affects all of us and should leave none of us indifferent. We all have a chance to make a difference as individual consumers and as policy-makers. Modern slavery is not only one of the biggest human rights scandals of our times; it is also one of the biggest illegal business models. Liechtenstein will focus its contribution on disrupting financial flows and using relevant data for criminal prosecutions — in short, on following the money. We will also work towards a greater involvement of international justice mechanisms in the cases where national judiciaries systematically fail.
I wish to pay tribute to Secretary-General Ban Ki-moon. We will remember him as a tireless advocate for the purposes and principles of the United Nations. We are thankful for his service.
Effective leadership is a key ingredient for the success of the Organization. We have therefore invested a great deal in the selection process of the next Secretary-General. We have achieved a new level of transparency, which is an important step forward. But we must be honest with ourselves; we have started at such a low level that there is still a lot of room for improvement. The opportunity to engage with declared candidates is welcome. It should also be a given. We now must ensure that the entire membership is consulted with respect to the appointment itself. We strongly believe in giving the next Secretary-General a single term of office. That would enhance the independence of the Office of the Secretary-General, as prior office-holders have confirmed.
Finally, it is my strong personal wish to finally see a woman lead the Organization — an Organization that has been such a trailblazer for gender equality. We do believe that the appointment should be merit-based. The best-qualified person available should be offered the job. I would be very happy if that person was a woman.
